DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on April 14, 2022 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 14, 2022 was filed along with a Request for Continued Examination.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3 and 5-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 and 7-15 of copending Application No. 17/278,974 (corresponding to United States Pre-Grant Patent Application Publication No. 20220033680 A1 to Iwano et al.).  Although the conflicting claims are not identical, claims 1-3 and 5-14 of the instant application are directed to an invention not patentably distinct from the invention recited in claims 1-5 and 7-15 of copending Application No. 17/278,974, because said instant claims 1-3 and 5-14 recite only the limitations which are also recited in conflicting claims 1-5 and 7-15 of copending Application No. 17/278,974.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 4 and 15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of copending Application No. 17/278,974 (corresponding to United States Pre-Grant Patent Application Publication No. 20220033680 A1 to Iwano et al.) in view of copending Application No. 16/683,493 (corresponding to United States Pre-Grant Patent Application Publication No. 2020/0299544 A1 to Hanano et al.).
This is a provisional nonstatutory double patenting rejection.

Referring to Applicant’s claim 4, Iwano recites the surface to be polished comprises a carbon-containing silicon oxide (See dependent claim 6 of Iwano).  Hanano teaches a CMP polishing liquid used for removing a part of an insulating portion of a base substrate, the polishing liquid containing abrasive grains containing cerium (See Abstract of Hanano).  In at least one embodiment, Hanano teaches the abrasive grains contain cerium, e.g., cerium oxide, from the viewpoint of obtaining a polishing effect with respect to an insulating material (for example, silicon oxide, carbon-containing silicon oxide, or the like) (pars. [0014], [0037] of Hanano).  There is a reasonable expectation the surface to be polished comprises a carbon-containing silicon oxide recited in dependent claim 6 of Iwano can be substituted with a surface containing silicon oxide according to Hanano’s teachings.  As Iwano recites the first particles contain cerium oxide (See independent claim 1 of Iwano) and Hanano teaches the abrasive particles comprise cerium oxide (par. [0014] of Hanano), and Hanano teaches further cerium-containing abrasive grains obtain a polishing effect for both silicon oxide and carbon-containing silicon oxide insulating materials (pars. [0014], [0037] of Hanano), the cerium oxide recited in independent claim 1 of Iwano is suitable for polishing a carbon-containing silicon oxide surface as recited in dependent claim 6 of Iwano as well as a silicon oxide surface according to Hanano’s teachings (pars. [0014], [0037] of Hanano) given the substitutability of silicon oxide and carbon-containing silicon oxide per Hanano’s teachings (pars. [0014], [0037] of Hanano). MPEP 2144.06 [R-08.2012] (II); MPEP 2144.07 [R-08.2012]  For these reasons, a person having ordinary skill in the art before the effective filing date of the present application would be motivated to substitute the carbon-containing silicon oxide recited in dependent claim 6 of Iwano with the silicon oxide taught by Hanano.  A person having ordinary skill in the art before the effective filing date of the present application would be motivated to do so given Hanano teaches cerium oxide is suitable for polishing both silicon oxide and carbon-containing silicon oxide (pars. [0014], [0037] of Hanano) and teaches further the substitutability of silicon oxide and carbon-containing silicon oxide as surfaces to be polished with cerium oxide (pars. [0014], [0037] of Hanano).

Referring to Applicant’s claim 15, Iwano recites the surface to be polished comprises a carbon-containing silicon oxide (See dependent claim 6 of Iwano).  Hanano teaches a CMP polishing liquid used for removing a part of an insulating portion of a base substrate, the polishing liquid containing abrasive grains containing cerium (See Abstract of Hanano).  In at least one embodiment, Hanano teaches the abrasive grains contain cerium, e.g., cerium oxide, from the viewpoint of obtaining a polishing effect with respect to an insulating material (for example, silicon oxide, carbon-containing silicon oxide, or the like) (pars. [0014], [0037] of Hanano).  There is a reasonable expectation the surface to be polished comprises a carbon-containing silicon oxide recited in dependent claim 6 of Iwano can be substituted with a surface containing silicon oxide according to Hanano’s teachings.  As Iwano recites the first particles contain cerium oxide (See independent claim 1 of Iwano) and Hanano teaches the abrasive particles comprise cerium oxide (par. [0014] of Hanano), and Hanano teaches further cerium-containing abrasive grains obtain a polishing effect for both silicon oxide and carbon-containing silicon oxide insulating materials (pars. [0014], [0037] of Hanano), the cerium oxide recited in independent claim 1 of Iwano is suitable for polishing a carbon-containing silicon oxide surface as recited in dependent claim 6 of Iwano as well as a silicon oxide surface according to Hanano’s teachings (pars. [0014], [0037] of Hanano) given the substitutability of silicon oxide and carbon-containing silicon oxide per Hanano’s teachings (pars. [0014], [0037] of Hanano). MPEP 2144.06 [R-08.2012] (II); MPEP 2144.07 [R-08.2012]  For these reasons, a person having ordinary skill in the art before the effective filing date of the present application would be motivated to substitute the carbon-containing silicon oxide recited in dependent claim 6 of Iwano with the silicon oxide taught by Hanano.  A person having ordinary skill in the art before the effective filing date of the present application would be motivated to do so given Hanano teaches cerium oxide is suitable for polishing both silicon oxide and carbon-containing silicon oxide (pars. [0014], [0037] of Hanano) and teaches further the substitutability of silicon oxide and carbon-containing silicon oxide as surfaces to be polished with cerium oxide (pars. [0014], [0037] of Hanano).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSS J CHRISTIE whose telephone number is (571)270-3478. The examiner can normally be reached 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on 571-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ross J. Christie/
Assistant Examiner, Work Group 1731

/PEGAH PARVINI/Primary Examiner, Art Unit 1731